Case: 20-10800     Document: 00516096866          Page: 1     Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 17, 2021
                                  No. 20-10800
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Phillip M. Velazquez,

                                                             Plaintiff—Appellant,

                                       versus

   Brandi Carswell,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CV-176


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Phillip M. Velazquez appeals the dismissal of his civil lawsuit asserting
   that the defendant, Brandi Carswell, was deliberately indifferent to his
   medical needs while he was a pretrial detainee (# 175528) at the Lubbock
   County Detention Center. The district court dismissed the complaint for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10800        Document: 00516096866        Page: 2   Date Filed: 11/17/2021




                                    No. 20-10800


   failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We review
   the district court’s dismissal de novo. Black v. Warren, 134 F.3d 732, 734 (5th
   Cir. 1998).
          Velazquez has failed to demonstrate any error in the dismissal of his
   denial-of-medical-care claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
   Bustos v. Martini Club, Inc., 599 F.3d 458, 461-62 (5th Cir. 2010); see also
   Farmer v. Brennan, 511 U.S. 825, 837 (1994); Gobert v. Caldwell, 463 F.3d 339,
   346 (5th Cir. 2006). He likewise has failed to show that the district court
   abused its discretion in denying his motion to amend his complaint. See
   Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378
   (5th Cir. 2014).
          Accordingly, the district court’s judgment is AFFIRMED.
   Velazquez’s motion to amend his complaint is DENIED.




                                         2